internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi 5-plr-105349-01 date date legend number release date index number in re taxpayer transferor state city plant a b c d date date dear this letter responds to your letter dated date and subsequent correspondence submitted on behalf of taxpayer requesting a letter_ruling concerning the treatment under sec_118 of the internal_revenue_code of the transfer of certain interconnection equipment by transferor to taxpayer taxpayer represents that the facts are as follows plr-105349-01 facts taxpayer is a regulated_public_utility located in state that is primarily engaged in the generation transmission and distribution of electricity to retail and wholesale customers transferor is the owner and operator of a cogeneration_facility facility that is an integral part of transferor’s plant located in city the facility is a qualified_facility as defined in sec_3 of the federal power act as amended by section of the public_utilities regulatory policies act of purpa on date the federal energy regulatory commission ferc assigned to the facility the qualifying_facility identification_number of a the facility began operation in date the facility and the plant are operated as an integrated facility that is isolated from taxpayer’s transmission grid the facility has approximately b megawatts of excess as available electric power that can be either sold at avoided cost to taxpayer or delivered and sold to wholesale markets as permitted under purpa and the energy policy act of taxpayer will construct certain interconnection facilities interconnection facilities at transferor’s sole expense after the construction is complete transferor will transfer ownership of the interconnection facilities to taxpayer thereafter the interconnection facilities will be owned operated and maintained by taxpayer at its expense the interconnection facilities will not be included in taxpayer’s rate base and taxpayer will not earn a return on the cost of constructing the interconnection facilities for regulatory accounting purposes taxpayer will not include the cost of the interconnection facilities in its regulatory expenses nor will it include the reimbursement from transferor of these costs in its regulatory income taxpayer and transferor have entered into a long-term power purchase agreement ppa for the purchase of electricity from the facility the ppa has an initial term of years further taxpayer and transferor have entered into an interconnection and operating_agreement ioa pursuant to taxpayer’s open access transmission tariff filed with ferc the purpose of the ioa is to allow transferor to deliver energy to ferc approved power marketers for sale to other entities transferor will sell approximately c percent or more but in no event less than d percent of the electric power from the facility on an annual basis to taxpayer under the terms of the ppa with the remainder being sold to wholesale purchasers pursuant to the ioa transferor does not anticipate the need to purchase power from taxpayer however transferor certifies that if such purchases are made during the initial 10-year term of the ppa such purchases are not expected to exceed percent of the projected total power flows over the interconnection facilities plr-105349-01 taxpayer further represents that the characteristics described below are present with respect to the contemplated contributions by transferor to taxpayer first the interconnection facilities contributed by transferor to taxpayer will become a permanent part of taxpayer’s transmission system second the contribution is not compensation_for services provided for transferor by taxpayer third the contribution is a bargained-for-exchange because taxpayer and transferor entered into the necessary agreements willingly and at arm’s length fourth the contribution will foreseeably result in a benefit to taxpayer commensurate will its value because the interconnection facilities will become part of its transmission system fifth the interconnection facilities will be used by taxpayer in its trade_or_business to produce income ruling requested taxpayer requests the service to rule that the transfer of the interconnection facilities by transferor to taxpayer will not be a contribution_in_aid_of_construction ciac under sec_118 and will be excludable from taxpayer’s gross_income as a contribution_to_capital under sec_118 law and analysis sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer sec_118 as amended by a of the tax_reform_act_of_1986 the act provides that for purposes of exclusion under sec_118 except as provided in sec_118 a contribution to the capital of taxpayer does not include any ciac or any other contribution as a customer or potential customer sec_1_118-1 of the income_tax regulations provides in part that sec_118 applies to contributions to capital made by persons other than shareholders however the exclusion does not apply to any money or property transferred to the corporation in consideration for goods or services rendered or to subsidies paid to induce the taxpayer to limit production notice_88_129 1988_2_cb_541 as modified by notice_90_60 1990_2_cb_345 provides specific guidance with respect to the treatment of certain payments or transfers of property to regulated public_utilities by qualifying small power producers and qualifying cogenerators collectively qualifying facilities as defined in sec_3 of the federal power act as amended by section of purpa the amendment of sec_118 by the act was intended to require utilities to include in income the value of any ciacs made to encourage the provision of services by a utility to a customer see h_r rep no 99th cong 2d sess in a ciac transaction the purpose of the contribution of property to the utility is to facilitate the sale of power by the utility to a customer in contrast the purpose of the contribution by a qualifying_facility to a utility is to permit the sale of power by the qualifying_facility plr-105349-01 to the utility accordingly the fact that the amendments to sec_118 render ciac transactions taxable to the utility does not require a similar conclusion with respect to transfers from qualifying facilities to utilities notice_88_129 provides in part that with respect to transfers made by a qualifying_facility to a utility exclusively in connection with the sale of electricity by the qualifying_facility to the utility a utility will not realize income upon transfer of interconnection equipment intertie by a qualifying_facility the possibility that an intertie may be used to transmit power to a utility that will in turn transmit the power across its transmission network for sale by the qualifying_facility to another utility wheeling shall not cause the contribution to be treated as a ciac further the notice provides in part that a transfer from a qualifying_facility to a utility will not be treated as a qualifying_facility transfer qf transfer under this notice to the extent the intertie is included in the utility’s rate base moreover a transfer of an intertie to a utility will not be treated as a qf transfer under this notice if the term of the power purchase contract is less than ten years the notice also provides in part that a utility that constructs an intertie in exchange for a cash payment from a qualifying_facility pursuant to a purpa contract will be deemed to construct the property under contract and will recognize income from the construction in the same manner as any other taxpayer constructing similar_property under contract subsequent to the construction of the property the qualifying_facility will be deemed to transfer the property to the utility in a qf transfer that will be treated in exactly the same manner as an in-kind qf transfer in the instant case the transfer of the interconnection facilities is subject_to the guidance set forth in notice_88_129 and notice_90_60 for the following reasons the facility is a purpa qualified_facility transferor and taxpayer have entered into a long-term ppa with an initial term of years the interconnection facilities will be used predominantly in connection with the sale of electricity by transferor to the taxpayer pursuant to the long-term ppa the transfer of the interconnection facilities by transferor to taxpayer will not be included in taxpayer’s rate base and no more than percent of the projected total power flow over the interconnection facilities will flow to transferor during the first ten taxable years of taxpayer beginning with the year in which the interconnection facilities are placed_in_service accordingly based solely on the representations and the relevant law set forth above we rule that the transfer of the interconnection facilities by transferor to taxpayer meets the safe_harbor requirements of notice_88_129 and therefore will not be a ciac under sec_118 however taxpayer will be required to recognize income attributable to the receipt of the transferred property if the safe_harbor is terminated see the provisions of notice_88_129 plr-105349-01 next we must decide whether the contribution qualifies as a contribution_to_capital under sec_118 the legislative_history of sec_118 provides in part as follows this sec_118 in effect places in the code the court decisions on the subject it deals with cases where a contribution is made to a corporation by a governmental_unit chamber of commerce or other association of individuals having no proprietary interest in the corporation in many such cases because the contributor expects to derive indirect benefits the contribution cannot be called a gift yet the anticipated future_benefits may also be so intangible as to not warrant treating the contribution as a payment for future services s rep no 83d cong 2d sess in 319_us_98 the court held that payments by prospective customers to an electric utility company to cover the cost of extending the utility’s facilities to their homes were part of the price of service rather than contributions to capital the case concerned customers’ payments to a utility company for the estimated cost of constructing service facilities primary power lines that the utility company otherwise was not obligated to provide the customers intended no contribution to the company’s capital later in 339_us_583 the court held that money and property contributions by community groups to induce a shoe company to locate or expand its factory operations in the contributing communities were nonshareholder contributions to capital the court reasoned that when the motivation of the contributors is to benefit the community at large and the contributors do not anticipate any direct benefit from their contributions the contributions are nonshareholder contributions to capital id pincite finally in 412_us_401 the court in determining whether a taxpayer was entitled to depreciate the cost of certain facilities that had been funded by the federal government held that the governmental subsidies were not contributions to the taxpayer’s capital the court recognized that the holding in detroit edison co had been qualified by its decision in brown shoe co the court in chicago burlington quincy railroad co found that the distinguishing characteristic between those two cases was the differing purpose motivating the respective transfers in brown shoe co the only expectation of the contributors was that such contributions might prove advantageous to the community at large thus in brown shoe co since the transfers were made with the purpose not of receiving direct services or recompense but only of obtaining advantage for the general community the result was a contribution_to_capital the court in chicago burlington quincy railroad co also stated that there were other characteristics of a nonshareholder contribution_to_capital implicit in detroit plr-105349-01 edison co and brown shoe co from these two cases the court distilled some of the characteristics of a nonshareholder contribution_to_capital under both the and codes first the payment must become a permanent part of the transferee’s working_capital structure second it may not be compensation such as a direct payment for a specific quantifiable service provided for the transferor by the transferee third it must be bargained for fourth the asset transferred foreseeably must benefit the transferee in an amount commensurate with its value fifth the asset ordinarily if not always will be employed in or contribute to the production of additional income and its value assured in that respect the proposed transfer of the interconnection facilities by transferor to taxpayer possesses the characteristics of a nonshareholder contribution_to_capital as described in chicago burlington quincy railroad co first the interconnection facilities contributed by transferor to taxpayer will become a permanent part of taxpayer’s transmission system second the contribution is not compensation_for services provided for transferor by taxpayer third the contribution is a bargained-for-exchange because taxpayer and transferor entered into the necessary agreements willingly and at arm’s length fourth the contribution will foreseeably result in a benefit to taxpayer commensurate will its value because the interconnection facilities will become part of its transmission system fifth the interconnection facilities will be used by taxpayer in its trade_or_business to produce income therefore taxpayer’s receipt from transferor of the interconnection facilities will be a contribution_to_capital under sec_118 accordingly based on the foregoing analysis and the representations made by taxpayer and transferor we rule that the transfer of the interconnection facilities by transferor to taxpayer will not be a ciac under sec_118 and will be excludable from the gross_income of taxpayer as a contribution_to_capital under sec_118 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely walter h woo senior technician review branch office of associate chief_counsel passthroughs and special industries cc industry director natural_resources lm nr
